DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.    
Specifically, Liu et al. teach an aqueous aluminum ion battery which is not an air battery and Brown et al. teach general aluminum ion battery structure the desirability to use an acid treated MnO cathode for fast ionic transport in a manner which obviates the claims amended. 

Relevant MPEP Sections
2112.01 Composition, Product, and Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
2114 Apparatus and Article Claims — Functional Language 
I. INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS 
In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-37, 39, 40, 48, 50, 52, 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Aluminum storage behavior of anatase TiO2 nanotube arrays in aqueous solution for aluminum ion batteries” newly cited, a copy of which is attached) in view of Brown et al. (US Pub 2012/0082904 of record).
Regarding claims 30-37, 39, 40, 48, 52, 59 and 60, Liu et al. teach an aluminum ion secondary battery comprising: 
an anode comprising aluminum or an aluminum alloy (second column on page 9743 - “aluminum is the most abundant metal… used as an anode…”); a cathode that comprises a material such as titanium dioxide which is structured the accommodate reversible insertion of ions comprising aluminum into the material (page 9744); 
a porous separator comprising an electrically insulating material that prevents direct contact of the anode and the cathode (is necessarily present to allow electrolyte solution to communicate between electrodes without short circuiting in an aluminum ion battery); and 
a 1 M AlCL3 aqueous electrolyte solution in contact with the anode and cathode (page 9745), 
3+) which is not disclosed as an air battery and therefore reasonably assumed to be environmentally sealed.  
Further as the chemistry of the prior art combination is distinguishable from the claimed battery the charge carrying species are taken to be inherent or obvious depending on the conditions of charging and discharging (see MPEP 2112.01 above).
The independent claim differs from the prior art because the Liu et al. does not specifically teach the detailed structure of the battery; or particulars of the electrode materials (in regard to dependent claims). 
However, Brown et al. teach similar a secondary battery comprising: an anode comprising aluminum or an aluminum alloy such as Al, Mn, Cu and/or Mg (see paragraphs [0044-0045]); a cathode that comprises a material such as carbon and acid treated lithium manganese dioxide (paragraphs [0070]); and a porous separator comprising an electrically insulating material that prevents direct contact of the anode and the cathode such as a Celgard or carbon paper (paragraphs [0075]); and an electrolyte comprising a solution of an aluminum salt (see paragraph [0037] - such as 2M) , wherein the electrolyte is in contact with the anode and the cathode which may be an organic solvent such as propylene carbonate (paragraph [0061])) wherein charge is carried by an ion comprising aluminum (paragraph [0034] - such as Al3+ or AlCl4-), and wherein the porous separator has a porosity that allows movement of the Al ion between the anode and cathode (a natural property of the materials disclosed by the prior art which is indistinguishable from the claimed materials, Al transfer from anode to cathode described in paragraph [0069]) and the desirability to use a manganese dioxide cathode layered oxide which is a treated lithium manganese oxide because such allows for insertion of the aluminum into the structure (paragraph [0070]) with good electronic conduction and high rate capability (paragraph [0071]) such as by environmentally sealing the components in a coin cell (paragraph [0085]).

In regard to claim 50, Brown et al. teach aluminum alloys such as including a transition metal (paragraph [0044]) in the combination the anode is in the presence of water and KOH which will naturally result in oxidation on the surface which obviates the claimed aluminum transition metal oxide. 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Brown et al. as applied to claim 30 and further in view of Mortensen et al. (US Pub 2006/0257728 cited in IDS).
	In regard to claim 53, Liu et al. implicitly teach a separator as applied above.  While no specific average pore sizes are disclosed, selecting an average pore size to aid in electrolyte absorption while maintaining sufficient separation of the electrodes would have been obvious to one of ordinary skill in the art at the time the application was filed, absent evidence of criticality of the claimed range.  
In any event, Mortensen et al. teach a similar metal air battery (see abstract) including a metal anode separated from an air cathode by a separator (figure 1) and the desirability for the separator to have a pore size optimized for a given application, particularly an average pore size of less than about 0.5 microns being preferable in order to allow sufficient migration of ions without allowing fouling (paragraphs [0275-0280]) which overlaps the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to optimize the pore size, such as to be less than 0.5 micron in the separator of Liu et al. as such allows for ion intercalation without fouling of the electrodes as taught by Mortensen et al.


Claim 41-44, 46, 49, 51, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Brown et al. as applied to claim 30, and further in view of Ishii et al. (US Pub 2002/0068222 cited in IDS).
In regard to claim 41-44, 46, 51, 56, 58, Liu et al. teach the battery as applied to claim 30 which includes aluminum chloride (see Liu et al. page 9745) but does not disclose sodium nitrate or other electrolyte additives or solutes. 
However, Ishii et al. teach a similar aluminum ion batteries (see abstract) including anodes separated from cathodes and electrolytes (see figure 1) and the ability to use aluminum chloride, sulfate and/or aluminum nitrate and sodium nitrate together in a solution which contains hydroxyl groups (i.e. hydroxides) and alkali metals (see paragraphs [0068-0083]) which prevents corrosion of the node.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use various aluminum salts and solutes in the electrolyte of Liu et al. as such prevents corrosion as taught by Ishii et al.
In regard to claim 49, “the anode has received a treatment that is effective to increase the hydrophilic properties of the anode surface that is in contact with the electrolyte an aqueous solution of an alkali metal hydroxide selected from the group consisting of lithium hydroxide, sodium hydroxide, potassium hydroxide and mixtures thereof” relate to processes of forming the claimed product. Per MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) In the instant case, the product set forth in product-by-process claims (as claimed) are the same as that set forth by the prior art above as there is no clear distinguishing structure as a result of the process.  
Claims 41-44, 46, 51, 56 and 57 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Brown et al. as applied to claim 30, and further in view of Kim et al. (KR 10-2015-0030997 using professional translation cited in IDS - note this is a backup rejection for some claims).
Liu et al. teach aqueous aluminum chloride as applied above but does not specifically disclose alternative electrolyte components. However, Kim et al. teach a similar aluminum ion secondary battery comprising: an anode comprising aluminum or an aluminum alloy (see paragraphs [0023] - anode and cathode are reversed); a cathode that comprises a material such as carbon and manganese dioxide (paragraphs [0032-0036]); 
a porous separator comprising an electrically insulating material that prevents direct contact of the anode and the cathode such as a polyolefin (paragraphs [0047]); and 
an aqueous and/or non-aqueous electrolyte (including organic solvents such as propylene carbonate) solution, preferably including an aqueous solution including KOH and comprising a solution of an aluminum salt such as 0.1 to 8 M aluminum chloride, sulfate, phosphate or nitrate (see paragraph [0015-0020]) which are all interchangeable electrolyte salts and solutes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use various aluminum salts and solutes in the electrolyte of Liu et al. as such are interchangeable as taught by Kim et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-37, 39-53 and 56-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of USP 10,916,963 (cited in IDS).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723